DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits. 

Information Disclosure Statement
The Information Disclosure Statement filed 1/26/2021 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20160196756 A1 to Prakash et al. (Prakash).

Claim 15: Prakash discloses: 
A device (Prakash: ¶ 0018 “a UAV having a memory and a processor configured to execute operations of the methods described”), comprising: 
a processor (Prakash: ¶ 0018 showing UAV with processor as above; also see ¶ 0069 showing processor/control unit of the UAV); and 
a memory for storing executable instructions (Prakash: ¶ 0018, ¶ 0069 showing memory of UAV), the processor executing the instructions to: 
depart from a docking station of a vehicle (Prakash: ¶ 0044-0045 showing drone may dispatch from one vehicle to another as needed or preferred); 
transmit a discovery message to available vehicles in an operating area (Prakash: ¶ 0039 showing “a UAV implementing various embodiments may communicate with one or more candidate vehicles in its vicinity (e.g., vehicles within wireless communication range and/or close enough that the UAV may rendezvous with the vehicle). Through the communications with the candidate vehicle, the UAV processor may learn the destination and/or route of each of the candidate vehicles”; also at least ¶ 0095-0096 showing establishing communications with vehicles to identify candidate vehicles for docking), 
the discovery message comprising drone metadata (Prakash: ¶ 0132-0136 showing drone metadata such as the drone location is considered when determining candidate vehicles for docking with; ¶ 0129 “the processor may establish communication with the one or more candidate vehicles in block 701. The communications may be basic discovery oriented communications enabling the processor to find compatible candidate vehicles”; also see ¶ 0115-0116 showing server takes into account information such as the current location of the UAV when identifying candidate vehicles; also see ¶ 0086 “once the UAV 100 is looking for and/or considering candidate vehicles for docking purposes…the UAV 100 may establish communication with the docking control unit 520 through the short-range wireless connection 521 or the intermediate/long-range wireless connection 531. The UAV 100 may query the mobile computing device 800 or the docking control unit 520 for a destination of the motor vehicle 210…The UAV 100 may also be configured to determine the relative location of the motor vehicle 210 to the current location of the UAV 100”); 
select at least one of: one of the available vehicles based on response codes received from the available vehicles; or a nearest fixed docking station (Prakash: ¶ 0039 showing determining a selected vehicle based on the received destination information of each of the vehicles and “By learning the candidate vehicle destinations through such communications, the candidate vehicle with a best destination or route for piggybacking may be identified”; also see ¶ 0098-0102 showing selecting the vehicle based on the communications from the vehicle indicating the vehicle route, fastest travel time to the destination, etc.; ¶ 0101 specifically “The processor may select one of the vehicles for docking based on prioritizing or ranking candidate vehicles by a comparative evaluation of the travel profile characteristics such as the vehicle route, travel time, weather conditions, and so on”); 
and dock with a docking station of the one of the available vehicles or the nearest fixed docking station (Prakash: at least ¶ 0103-0106 showing docking with the selected vehicle from the plurality of available vehicles)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160196756 A1 to Prakash et al. (Prakash) in view of US 20210109546 A1 to Christiana et al. (Christiana). 

Claim 1: Prakash teaches: 
A method (Prakash: ¶ 0091, ¶ 0018 showing method for UAV piggybacking to reach a destination), comprising: 
transmitting, by a drone, a discovery message to vehicles in an operating area (Prakash: ¶ 0039 showing “a UAV implementing various embodiments may communicate with one or more candidate vehicles in its vicinity (e.g., vehicles within wireless communication range and/or close enough that the UAV may rendezvous with the vehicle). Through the communications with the candidate vehicle, the UAV processor may learn the destination and/or route of each of the candidate vehicles”; also at least ¶ 0095-0096 showing establishing communications with vehicles to identify candidate vehicles for docking); 
receiving response codes from the vehicles in the operating area (Prakash: ¶ 0039 “Through the communications with the candidate vehicle, the UAV processor may learn the destination and/or route of each of the candidate vehicles”; also see ¶ 0097-0098 showing communications received from vehicles indicating information used to determine whether the vehicle will allow the UAV to dock and is traveling along a route that will help the UAV reach its destination); 
determining, based on the response codes, a selected vehicle of the vehicles (Prakash: ¶ 0039 showing determining a selected vehicle based on the received destination information of each of the vehicles and “By learning the candidate vehicle destinations through such communications, the candidate vehicle with a best destination or route for piggybacking may be identified”; also see ¶ 0098-0102 showing selecting the vehicle based on the communications from the vehicle indicating the vehicle route, fastest travel time to the destination, etc.; ¶ 0101 specifically “The processor may select one of the vehicles for docking based on prioritizing or ranking candidate vehicles by a comparative evaluation of the travel profile characteristics such as the vehicle route, travel time, weather conditions, and so on”); 

With respect to the following limitation, Prakash teaches two way communications with candidate vehicles to arrange docking with the vehicle and determine whether the select vehicle is suitable for rendezvous and docking, and selecting one of the determined candidate vehicles (Prakash: ¶ 0095-0102, ¶ 0117-0124). Prakash further teaches docking with the selected vehicle (Prakash: at least ¶ 0103-0106), but does not explicitly mention the selected vehicle providing estimate of a particular docking location and docking time. However, Christiana teaches: 
receiving an estimate of a docking location and a docking time from the selected vehicle (Christiana: at least ¶ 0040-0044 showing the processor, which is part of the selected vehicle, determines an estimate of a docking location and a docking time; ¶ 0044 “the drone landing location and the time of landing may be transmitted to the drone 200’; ¶ 0036 showing the processor is located in the vehicle; also see ¶ 0031 “a drone may be guided to the vehicle based on a prediction of the vehicle location at an estimated time of landing” and ¶ 0051-0052);
and docking with the selected vehicle at the docking location and the docking time (Christiana: ¶ 0034, ¶ 0045-0046, ¶ 0054-0055 showing the drone docking with the selected vehicle based on the instructions provided including the docking location and time)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the steps for receiving an estimate of a docking location and time from the vehicle, and docking with the selected vehicle at the location and time of Christiana in the drone to vehicle docking system of Prakash with a reasonable expectation of success of arriving at the claimed invention, with the motivation of “decreasing a chance for a collision or a missed landing” (Christiana: ¶ 0031), “decreasing a time required for the landing procedure, and providing a more efficient guidance” (Christiana: ¶ 0041) and “to further improve the accuracy of the prediction of the drone landing location” (Christiana: ¶ 0051). 

Claim 2: Prakash/Christiana teach claim 1. Prakash, as modified above, further teaches: 
determining drone metadata comprising any one or more of a drone location, a drone battery state of charge, and a drone type or model (Prakash: ¶ 0115-0116 showing drone metadata including drone location; ¶ 0092 showing drone metadata including battery charge level); and
assembling the discovery message that includes the drone metadata (Prakash: ¶ 0132-0136 showing drone metadata such as the drone location is considered when determining candidate vehicles for docking with; ¶ 0129 “the processor may establish communication with the one or more candidate vehicles in block 701. The communications may be basic discovery oriented communications enabling the processor to find compatible candidate vehicles”; also see ¶ 0115-0116 showing server takes into account information such as the current location of the UAV when identifying candidate vehicles; also see ¶ 0086 “once the UAV 100 is looking for and/or considering candidate vehicles for docking purposes…the UAV 100 may establish communication with the docking control unit 520 through the short-range wireless connection 521 or the intermediate/long-range wireless connection 531. The UAV 100 may query the mobile computing device 800 or the docking control unit 520 for a destination of the motor vehicle 210…The UAV 100 may also be configured to determine the relative location of the motor vehicle 210 to the current location of the UAV 100”)

Claim 3: Prakash/Christiana teach claim 1. Prakash, as modified above, further teaches: 
determining a response code by a vehicle of the vehicles based on any one or more of drone metadata, a location of the vehicle, available docking stations of the vehicle, remaining items to deliver, and a vehicle route of the vehicle (Prakash: ¶ 0115-0017 showing determining whether the vehicles are suitable candidates through communications with in-vehicle devices or devices of occupants, i.e. a response code; ¶ 0117 in particular showing “the processor may communicate with the vehicle devices to obtain information about the location and destination of each vehicle, their receptivity to UAV docking” and ¶ 0118 showing receiving information indicating conditions in which the vehicle can accept the UAV for docking)

Claim 5: Prakash/Christiana teach claim 1. Prakash, as modified above further teaches: 
receiving a location of a nearest fixed docking station when the drone is dispatched from a first vehicle of the vehicles, and wherein the selected vehicle is not the first vehicle (Prakash: ¶ 0044-0045 showing drone may be continuously monitoring the current vehicle and other available vehicles routes in comparison to the destination and may detach from the first vehicle onto a location of a second vehicle; also see ¶ 0139 showing the rendezvous point received for a next vehicle that the UAV intends to dock with may be a stationary point for docking)

Claim 6: Prakash/Christiana teach claim 1. With respect to the limitation: 
transmitting a current location of the drone to each of the vehicles when the drone is airborne 
Prakash teaches communicating and querying with a plurality of vehicles devices to obtain information about the location and destination of each vehicle (Prakash: ¶ 0117, ¶ 0115-0116, ¶ 0132-0133) and comparing a current location of the drone to a plurality of vehicles by a server (Prakash: ¶ 0119, ¶ 0134-0135), but does not explicitly teach that the communication with the vehicles could include the location of the drone being sent to a vehicle. However, Christiana teaches that a position of the drone is transmitted to a processor of a vehicle while the drone is airborne (Christiana: ¶ 0011, ¶ 0049-0050 showing processor of the vehicle receives notification when position of the drone is detected). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the step for estimating the time and location for docking of Christiana in the drone to vehicle docking system of Prakash/Christiana with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to further improve the accuracy of the prediction of the drone landing location” (Christiana: ¶ 0051). 

Claim 7: Prakash/Christiana teach claim 6. With respect to the following limitation, Prakash does not explicitly teach, however, Christiana teaches: 
updating the docking location and the docking time based on the current location of the drone (Christiana: ¶ 0051 “the controller may be configured to update the estimated time of landing based on the predicted location of the vehicle (S950). The controller may also be configured to update the predicted location of the vehicle based on the updated time of landing, and define the updated location of the vehicle as the updated drone landing location (S1050). Steps S950 and S1050 may be repeated multiple times”; also see ¶ 0009)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the step for updating the estimated time and location for docking of Christiana in the drone to vehicle docking system of Prakash/Christiana with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to further improve the accuracy of the prediction of the drone landing location” (Christiana: ¶ 0051). 

Claim 16: Prakash discloses claim 15. With respect to the following limitation, Prakash teaches two way communications with candidate vehicles to arrange docking with the vehicle and determine whether the select vehicle is suitable for rendezvous and docking, and selecting one of the determined candidate vehicles (Prakash: ¶ 0095-0102, ¶ 0117-0124). Prakash further teaches docking with the selected vehicle (Prakash: at least ¶ 0103-0106), but does not explicitly mention the selected vehicle providing estimate of a particular docking location and docking time. However, Christiana teaches: 
wherein the processor is configured to receive an estimate of a docking location and a docking time from the one of the available vehicles (Christiana: at least ¶ 0040-0044 showing the processor, which is part of the selected vehicle, determines an estimate of a docking location and a docking time; ¶ 0044 “the drone landing location and the time of landing may be transmitted to the drone 200’; ¶ 0036 showing the processor is located in the vehicle; also see ¶ 0031 “a drone may be guided to the vehicle based on a prediction of the vehicle location at an estimated time of landing” and ¶ 0051-0052);
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the steps for receiving an estimate of a docking location and time from the vehicle, and docking with the selected vehicle at the location and time of Christiana in the drone to vehicle docking system of Prakash with a reasonable expectation of success of arriving at the claimed invention, with the motivation of “decreasing a chance for a collision or a missed landing” (Christiana: ¶ 0031), “decreasing a time required for the landing procedure, and providing a more efficient guidance” (Christiana: ¶ 0041) and “to further improve the accuracy of the prediction of the drone landing location” (Christiana: ¶ 0051). 

Claim 17: Prakash/Christiana teach claim 16. Prakash as modified above further teaches: 
wherein the processor is configured to determine the drone metadata from any one or more of a drone location, a drone battery state of charge, and a drone type or model (Prakash: ¶ 0115-0116 showing drone metadata including drone location; ¶ 0092 showing drone metadata including battery charge level)

Claim 19: Prakash discloses claim 15. With respect to the limitation:
wherein the processor is configured to transmit a current location of the drone to each of the vehicles when the drone is airborne 
Prakash teaches communicating and querying with a plurality of vehicles devices to obtain information about the location and destination of each vehicle (Prakash: ¶ 0117, ¶ 0115-0116, ¶ 0132-0133) and comparing a current location of the drone to a plurality of vehicles by a server (Prakash: ¶ 0119, ¶ 0134-0135), but does not explicitly teach that the communication with the vehicles could include the location of the drone being sent to a vehicle. However, Christiana teaches that a position of the drone is transmitted to a processor of a vehicle while the drone is airborne (Christiana: ¶ 0011, ¶ 0049-0050 showing processor of the vehicle receives notification when position of the drone is detected). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the step for estimating the time and location for docking of Christiana in the drone to vehicle docking system of Prakash with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to further improve the accuracy of the prediction of the drone landing location” (Christiana: ¶ 0051). 

Claim 20: Prakash/Christiana teach claim 19. With respect to the following limitation, Prakash does not explicitly teach, however, Christiana teaches: 
wherein the processor is configured to update a docking location and a docking time based on the current location of the drone (Christiana: ¶ 0051 “the controller may be configured to update the estimated time of landing based on the predicted location of the vehicle (S950). The controller may also be configured to update the predicted location of the vehicle based on the updated time of landing, and define the updated location of the vehicle as the updated drone landing location (S1050). Steps S950 and S1050 may be repeated multiple times”; also see ¶ 0009)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the step for updating the estimated time and location for docking of Christiana in the drone to vehicle docking system of Prakash/Christiana with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to further improve the accuracy of the prediction of the drone landing location” (Christiana: ¶ 0051). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160196756 A1 to Prakash et al. (Prakash) in view of US 20210109546 A1 to Christiana et al. (Christiana), and further in view of US 9411785 B1 to Wong et al. (Wong). 

Claim 4: Prakash/Christiana teach claim 1. Prakash, as modified above, further teaches: 
determining a highest ranking response code of the response codes, the highest ranking response code being associated with the selected vehicle (Prakash: ¶ 0096-0102 showing communicating with each of the vehicles to receive travel profile characteristics of each vehicle, i.e. “response codes,” and then ranking and prioritizing the vehicles to choose the selected vehicle); and 

With respect to the limitation: 
transmitting a unicode select message to the selected vehicle 
Prakash teaches transmitting a message to the selected vehicle (Prakash: ¶ 0039, ¶ 0095-0102, ¶ 0117-0124), but Prakash/Christiana do not explicitly teach transmitting a message in a unicode format. However, Wong teaches transmitting a message that is a unicode message containing encoded information to an automobile (Wong: Col. 10: 21-28). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included a message being a unicode message of Wong in the communications to the vehicles in the system of Prakash/Christiana with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Unicode helps ensure uniformity for the transmission of messages between different computer systems” (Wong: Col. 1: 25-27). 

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200269977 A1 to Noble et al. (Noble) in view of US 20160196756 A1 to Prakash et al. (Prakash).

Claim 8: Noble teaches: 
A method (Noble: Abstract, ¶ 0007 showing methods for determining mobile charging of vehicles operating in a region) comprising: 
delivering an object to a location by a drone (Noble: ¶ 0039, ¶ 0045, ¶ 0062 showing delivering a payload, i.e. an object, to a location; ¶ 0028-0033 and Fig. 3 showing drone, referred to as “mobile system 110”), 
receiving by the drone a location of a nearest fixed docking station (Noble: ¶ 0049 and ¶ 0022-0023 showing the “mobile system,” i.e. drone, received the location of the stationary charging pod, which as per ¶ 0076 the charging pod is chosen “in order to optimize lowest cost, safety, traffic, time, and/or coverage of the charging pods to provide charging to mobile systems, such as by optimizing routing and use of charging pods and provide maximized coverage and resource allocation for charging”; also see ¶ 0005); 
after the delivery of the object (Noble: ¶ 0040 “mobile system 110 may require recharging of a battery or other fuel source in order to complete travel along travel route 150 and/or make a return trip”), transmitting a discovery message to available vehicles in an operating area (Noble: ¶ 0040, 0048-0051 showing recharging coordinator platform communicates with pods to determine available pods for charging the mobile system along its route, which as per ¶ 0057 the mobile pods are vehicles; also see ¶ 0059-0062), the discovery message comprising drone metadata (Noble: ¶ 0049, ¶ 0033, ¶ 0059, ¶ 0062 showing information of mobile system such as location, identifying information, battery level, etc. is provided to pods); 
selecting at least one of: one of the available vehicles based on response codes received from the available vehicles; or the nearest fixed docking station (Noble: ¶ 0049, ¶ 0071, ¶ 0022 showing selecting a stationary charging pod, or selecting a mobile charging pod; see ¶ 0076 and ¶ 0022-0023, ¶ 0049-0051 showing the selection is made based on received pod availability and schedule information and other pod information received); 
and docking with the one of the available vehicles or the nearest fixed docking station (Noble: ¶ 0020, ¶ 0056 showing docking with a selected pod, which is either a mobile pod or a stationary pod)

With respect to the remaining limitation, Noble is silent regarding where the mobile system, i.e. drone, is dispatched from. However, Prakash teaches: 
the drone being dispatched from a docking station of a vehicle (Prakash: ¶ 0044-0045 showing drone may dispatch from one vehicle to another as needed or preferred); 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the dispatching of a drone from a vehicle of Prakash in the drone delivery and docking system of Noble with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to look for other candidate vehicles that may be better able to help it to complete the route toward the UAV destination” and “If a better candidate vehicle is found nearby (i.e., close enough for the UAV to catch up to and land on), the UAV may detach from its current host vehicle and fly to the new vehicle for docking” (Prakash: ¶ 0045).  

Claim 12: Noble/Prakash teach claim 8. Noble as modified above further teaches: 
determining the drone metadata from any one or more of a drone location, a drone battery state of charge, and a drone type or model (Noble: ¶ 0049, ¶ 0033, ¶ 0059, ¶ 0062 showing information of mobile system such as location, identifying information, battery level, etc. is provided to pods)

Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200269977 A1 to Noble et al. (Noble) in view of US 20160196756 A1 to Prakash et al. (Prakash), and further in view of US 20210109546 A1 to Christiana et al. (Christiana). 

Claim 9:  Noble/Prakash teach claim 8. With respect to the limitation: 
receiving an estimate of a docking location and a docking time from the one of the available vehicles
Noble teaches estimating the docking location and time to one of the mobile pods (Noble: ¶ 0005, ¶ 0022, ¶ 0049, ¶ 0065), but Noble/Prakash do not explicitly mention the selected vehicle providing estimate of a particular docking location and docking time. However, Christiana teaches receiving an estimate of a docking location and a docking time from the selected vehicle (Christiana: at least ¶ 0040-0044 showing the processor, which is part of the selected vehicle, determines an estimate of a docking location and a docking time; ¶ 0044 “the drone landing location and the time of landing may be transmitted to the drone 200’; ¶ 0036 showing the processor is located in the vehicle; also see ¶ 0031 “a drone may be guided to the vehicle based on a prediction of the vehicle location at an estimated time of landing” and ¶ 0051-0052). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the steps for receiving an estimate of a docking location and time from the vehicle, and docking with the selected vehicle at the location and time of Christiana in the drone to vehicle docking system of Noble/Prakash with a reasonable expectation of success of arriving at the claimed invention, with the motivation of “decreasing a chance for a collision or a missed landing” (Christiana: ¶ 0031), “decreasing a time required for the landing procedure, and providing a more efficient guidance” (Christiana: ¶ 0041) and “to further improve the accuracy of the prediction of the drone landing location” (Christiana: ¶ 0051). 

Claim 10: Noble/Prakash/Christiana teach claim 9. With respect to the following limitation, Prakash does not explicitly teach, however, Christiana teaches: 
updating the docking location and the docking time based on the current location of the drone (Christiana: ¶ 0051 “the controller may be configured to update the estimated time of landing based on the predicted location of the vehicle (S950). The controller may also be configured to update the predicted location of the vehicle based on the updated time of landing, and define the updated location of the vehicle as the updated drone landing location (S1050). Steps S950 and S1050 may be repeated multiple times”; also see ¶ 0009)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the step for updating the estimated time and location for docking of Christiana in the drone to vehicle docking system of Noble/Prakash/Christiana with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to further improve the accuracy of the prediction of the drone landing location” (Christiana: ¶ 0051). 

Claim 11: Noble/Prakash/Christiana teach claim 10. Noble as modified above further teaches: 
receiving an indication of a docking station of a plurality of docking stations on the one of the available vehicles (Noble: ¶ 0076, ¶ 0049-0051 showing receiving indication of available charging pod locations in which the mobile system, i.e. drone, can dock with) 

Claim 14: Noble/Prakash teach claim 8. With respect to the limitation: 
transmitting a current location of the drone to each of the vehicles when the drone is airborne
Prakash teaches communicating and querying with a plurality of vehicles devices to obtain information about the location and destination of each vehicle (Prakash: ¶ 0117, ¶ 0115-0116, ¶ 0132-0133) and comparing a current location of the drone to a plurality of vehicles by a server (Prakash: ¶ 0119, ¶ 0134-0135), but Noble/Prakash do not explicitly teach that the communication with the vehicles could include the location of the drone being sent to a vehicle. However, Christiana teaches that a position of the drone is transmitted to a processor of a vehicle while the drone is airborne (Christiana: ¶ 0011, ¶ 0049-0050 showing processor of the vehicle receives notification when position of the drone is detected). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the step for estimating the time and location for docking of Christiana in the drone to vehicle docking system of Noble/Prakash with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to further improve the accuracy of the prediction of the drone landing location” (Christiana: ¶ 0051). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200269977 A1 to Noble et al. (Noble) in view of US 20160196756 A1 to Prakash et al. (Prakash), further in view of US 20210109546 A1 to Christiana et al. (Christiana), and even further in view of US 9411785 B1 to Wong et al. (Wong).

Claim 13: Noble/Prakash teach claim 8. With respect to the following limitations, Noble does not explicitly teach, however, Prakash teaches: 
determining a highest ranking response code of the response codes, the highest ranking response code being associated with the one of the available vehicles (Prakash: ¶ 0096-0102 showing communicating with each of the vehicles to receive travel profile characteristics of each vehicle, i.e. “response codes,” and then ranking and prioritizing the vehicles to choose the selected vehicle); and 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the steps for ranking the response received by querying the vehicles of Prakash in the drone to vehicle docking system of Noble/Prakash with a reasonable expectation of success of arriving at the claimed invention, with the motivation to optimize the vehicle selection based on factors such as the fastest time to the UAV destination, cost-effectiveness, travel time, and weather conditions (Prakash: ¶ 0102). 

With respect to the remaining limitation: 
transmitting a unicode select message to the one of the available vehicles
Prakash teaches transmitting a message to the selected vehicle (Prakash: ¶ 0039, ¶ 0095-0102, ¶ 0117-0124), but Noble/Prakash do not explicitly teach transmitting a message in a unicode format. However, Wong teaches transmitting a message that is a unicode message containing encoded information to an automobile (Wong: Col. 10: 21-28). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included a message being a unicode message of Wong in the communications to the vehicles in the system of Noble/Prakash with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Unicode helps ensure uniformity for the transmission of messages between different computer systems” (Wong: Col. 1: 25-27). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160196756 A1 to Prakash et al. (Prakash) in view of US 9411785 B1 to Wong et al. (Wong). 

Claim 18: Prakash discloses claim 15. Prakash further discloses: 
wherein the processor is configured to: determine a highest ranking response code of the response codes, the highest ranking response code being associated with the one of the available vehicles (Prakash: ¶ 0096-0102 showing communicating with each of the vehicles to receive travel profile characteristics of each vehicle, i.e. “response codes,” and then ranking and prioritizing the vehicles to choose the selected vehicle); 

With respect to the limitation: 
and transmit a unicode select message to the one of the available vehicles
Prakash teaches transmitting a message to the selected vehicle (Prakash: ¶ 0039, ¶ 0095-0102, ¶ 0117-0124), but Prakash does not explicitly teach transmitting a message in a unicode format. However, Wong teaches transmitting a message that is a unicode message containing encoded information to an automobile (Wong: Col. 10: 21-28). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included a message being a unicode message of Wong in the communications to the vehicles in the system of Prakash with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Unicode helps ensure uniformity for the transmission of messages between different computer systems” (Wong: Col. 1: 25-27). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628